NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 20, 2019* 
                                 Decided March 22, 2019 
                                              
                                          Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        AMY C. BARRETT, Circuit Judge 
 
No. 17‐3147 
 
JEFFREY NORTH,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District 
                                                  of Indiana, Terre Haute Division. 
                                                   
      v.                                          No. 2:13‐cv‐00427‐JMS‐MJD 
                                                   
CHARLES L. LOCKETT, et al.,                       Jane Magnus‐Stinson, 
      Defendants‐Appellees.                       Chief Judge. 
                                               

                                        O R D E R 

            Jeffrey North, a federal prisoner in Indiana who began a hunger strike in 2011, 
has sued prison officials under Bivens v. Six Unknown Named Agents of Federal Bureau of 
Narcotics, 403 U.S. 388 (1971), for violating the Eighth Amendment by feeding him by 
force and limiting his recreation time to keep him healthy. The district court entered 
summary judgment in favor of all defendants. It concluded that the statute of 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3147                                                                          Page 2 
 
limitations had run on most claims and undisputed evidence required a finding that no 
official deliberately ignored his well‐being. This reasoning is correct, so we affirm the 
judgment. 

        North began his hunger strike in July 2011. From August through September 
2011, the prison responded to his strike in two ways. First, several nurses fed him by 
force. They did so because a prison doctor’s clinical diagnosis warned that North faced 
impending malnutrition and that feedings by force were essential to prevent organ 
damage and to save North’s life. Second, prison guards placed him in a cell where they 
suspended his recreation time because physicians opined that the suspension was 
necessary for his health, given his low nutritional intake. North described his cell at this 
time as “extremely cold,” and he says that he had only paper clothing for warmth. After 
September, he complained to prison administrators about the ongoing feedings by force 
and lack of recreation time, but both conditions remained in place until his hunger 
strike ended in February 2012. 

        More than two years after the feedings by force started, in December 2013, North 
filed this suit, and the district court granted the defendants’ motion for summary 
judgment. It concluded that Indiana’s two‐year statute of limitations had run on 
North’s claims about the feedings by force and cold cell in August and September 2011. 
On North’s timely claims, the court ruled that, because the undisputed evidence 
showed that the feedings by force and denial of recreation after September were based 
on reasonable medical judgment, they were not cruel and unusual punishment.  

        On appeal, North argues that the statute of limitations on most of his claims 
should be tolled because he was legally disabled by his incarceration. For Bivens claims, 
just like those arising under 42 U.S.C. § 1983, the statute of limitations and tolling rules 
are governed by the forum state—here, Indiana. See Bd. of Regents of Univ. of State of N.Y. 
v. Tomanio, 446 U.S. 478, 483–86 (1980); Cesal v. Moats, 851 F.3d 714, 721–22 (7th Cir. 
2017). Indiana’s applicable statute of limitations is two years, see Julian v. Hanna, 
732 F.3d 842, 844–45 (7th Cir. 2013), and the state’s tolling rules do not recognize 
incarceration as a reason to toll a statute of limitations. Bailey v. Faulkner, 765 F.2d 102, 
103 (7th Cir. 1985). So North’s claims arising from feedings by force and the cold cell in 
August and September 2011 are time‐barred.  

        That leaves North’s challenges to the feedings by force and lack of recreation 
time after September. North contends that no legitimate reason justified feedings by 
force, so the nurses, doctor, and warden were deliberately indifferent to his well‐being. 
But prison officials must “force an inmate to take nourishment if a hunger strike has 
No. 17‐3147                                                                             Page 3 
 
progressed to the point where continuation risks serious injury or death.” Owens 
v. Hinsley, 635 F.3d 950, 955 (7th Cir. 2011) (citing Freeman v. Berge, 441 F.3d 543, 546–47 
(7th Cir. 2006)). Uncontradicted evidence showed that the nurses responded to a 
physician’s undisputed diagnosis that North was malnourished and that feedings by 
force were needed to prevent organ damage and death. No rational juror could find that 
by forcing nutrition on him, the defendants were deliberately indifferent to North’s 
health.  

        North also argues that the warden and two correctional officers were deliberately 
indifferent to his medical needs when they refused to give him recreation time. But 
prison officials are entitled to defer to the reasonable judgment of the medical staff 
regarding an inmate’s medical care. Arnett v. Webster, 658 F.3d 742, 756 (7th Cir. 2011); 
Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). The defendants permissibly followed 
the undisputed opinions of the staff physicians who warned that suspending North’s 
access to recreational activities was necessary to preserve his health because his hunger 
strike led to a low nutritional intake. Thus, the officials’ adherence to the physicians’ 
judgment did not reflect deliberate indifference to North’s medical needs. 

       We have considered North’s remaining arguments, and none has merit. 

                                                                                 AFFIRMED